Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 6-10, 12, 14 and 20 are pending in the acknowledged Applicants’ Supplemental Response filed on 02/16/2021. In addition, After-Final Response filed on 02/03/2021 along with a request of AFCP.2.0 are also acknowledged. A PTO-2323 is attached. 
The Examiner contacted Applicant’s representative David M. Marcus on 02/11/2021 to discuss the allowability of this case. During the discussions, both parties agreed to amend the claims as noted in a Supplemental Response. The relevant Interview Summary is attached.
As a result, claims 1, 2, 4, 6-10, 12, 14 and 20 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

WITHDRAWN REJECTION:
Applicant's Response and Supplemental Response including amendments/arguments filed 02/03/2021 and 02/16/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 101 rejection, the 112(b) and the 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s proposed amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with attorney David M. Marcus on 02/18/2021.

Claim 2
“one or more of the the" in line 2 has been deleted and replaced with --- one or more of the ---. 

Claim 20
Please delete "natural plant-derived” in line 1. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the 101 rejection, instant claims 1, 2, 4, 6-10, 12, and 14 recites “the plurality of fatty compounds including olive oil to sweet almond oil in a ratio of about 1:1 to about 3:1” and “the at least one acetic works synergistically with the plurality of fatty compounds to generate a foam in the composition upon that is greater in foam height than is possible in an otherwise identical comparative composition that lacks the at least 
Regarding the 112(b) rejection, claim 4 is amended properly and the rejection is withdrawn. 
Regarding the 103 rejection based on Jurcso et al. (US5104679), Jurcso et al. fail to disclose the instantly claimed features of “the plurality of fatty compounds including olive oil to sweet almond oil in a ratio of about 1:1 to about 3:1 along with aqueous phase comprising acetic acid component” and “higher foam height formation - related feature”. Although Jurcso et al. teach using at least two vegetable oils and acetic acid, it remains silent about specific selection of olive oil to sweet almond oil in the ratio with acetic acid, and such selection significantly enhances make-up removal performance in cosmetic field and further Jurcso et al. refer to dressings or marinade comprising at least two vegetable oil and vinegar. Thus, there is no motivation for one of ordinary skill to select the said features from the teachings of Jurcso.  
Regarding the 103 rejection based on Simonet et al., (US2016/0120771A1) in view of Murray et al. (US2012/0034320A1), Simonet et al. fail to teach at least the feature of the anhydrous and aqueous phase are separated by a single-phase interface as instantly claimed because Simonet et al. expressly disclose that their compositions have a plurality of phase interfaces, not a single-phase interface (see [0019] of Simonet), and the said applied references alone or in combination fail to teach specific selection of olive oil and sweet almond oil in the ratio along with aqueous phase comprising acetic component. Instant Table 3 shows selection of olive oil and sweet almond oil in the claimed ratio shows excellent make-up removal efficacy, and instant Table 4 demonstrates that performance of inventive composition (Table 1) was significantly enhanced as compared to the composition without acetic acid (comparative 1 and 2).  Thus, due to structurally distinct features 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, 6-10, 12, 14 and 20 are allowable. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613